DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 6/7/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second injection molded photometrical component comprising at least one recess for the light source of Claim 3 lines 1-3, the first injection molded photometrical component comprising at least one fastening element for fastening the primary optic within a motor vehicle of Claim 5 lines 1-4, and the light source configured to enter the first injection molded photometrical component and exit the second injection molded photometrical component of Claim 9 lines 8-9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to Claim 9, lines 8-9 recites the limitation “the light source is configured to enter the first injection molded photometrical component and exit the second injection molded photometrical component”.  It is unclear as to whether the intent of this limitation is such that the light source is configured to enter a surface of the first injection molded photometrical component and exit through a surface of the second injection molded photometrical component, the light source is disposed such that light emitted by the light source is configured to enter a surface of the first injection molded photometrical component and exit through a surface of the second injection molded photometrical component, or whether another arrangement is intended.  For the purpose of examination, the examiner understands this limitation such that the light source is configured to emit light which enters the first injection molded photometrical component and exits the second injection molded photometrical component.  The applicant is encouraged to clarify in the claim language the intended arrangement of this limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Angelini et al. (WO 2004032250).
With regards to Claim 1, Angelini et al. discloses a primary optic for a headlamp of a motor vehicle, the primary optic comprising: a first injection molded photometrical component [17a] coupled to a second injection molded photometrical component [17b], such that the primary optic is a multi-component injection molding (see page 5 lines 16-20, page 6 lines 26-28, and page 7 lines 1-16 and Figure 2), whereby the first injection molded photometrical component [17a] is arranged to receive light emitted by a light source before the second injection molded photometrical component [17b] receives light emitted by the light source (see page 4 lines 25-28 and Figure 2; the light entry surface [7] receives light within the first injection molded photometrical component [17a] prior to the second injection molded photometrical component receiving light), wherein the first injection molded photometrical component [17a] at least partially encloses the second injection molded photometrical component [17b] (see Figure 2).

With regards to Claim 2, Angelini et al. discloses the primary optic as discussed above with regards to Claim 1.
Angelini et al. further discloses at least one of the first injection molded photometrical component [17a] and the second injection molded photometrical component [17b] is made from at least one of a polycarbonate and a polymethylmethacrylate material (see page 6 lines 3-4).

With regards to Claim 3, Angelini et al. discloses the primary optic as discussed above with regards to Claim 1.
Angelini et al. further discloses at least one of the first injection molded photometrical component [17a] and the second injection molded photometrical component [17b] comprises at least one recess [5] for the light source (see page 4 lines 25-26 and Figure 2).

With regards to Claim 7, Angelini et al. discloses the primary optic as discussed above with regards to Claim 1.
Angelini et al. further discloses the first injection molded photometrical component [17a] differs from the second injection molded photometrical component [17b] in at least one of: a refractive index and a color (see page 5 lines 21-28 and page 6 lines 1-2).

With regards to Claim 8, Angelini et al. discloses the primary optic as discussed above with regards to Claim 1.
Angelini et al. further discloses the first injection molded photometrical component [17a] is made from the same material as the second injection molded photometrical component [17b] (see page 6 lines 3-4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Angelini et al. (WO 2004032250) in view of Teba (FR 3053442; please refer to the translation provided by the applicant on 4/13/2021 for reference to pages).
With regards to Claim 5, Angelini et al. discloses the primary optic as discussed above with regards to Claim 1.
Angelini et al. does not disclose at least one of the first injection molded photometrical component and the second injection molded photometrical component comprises at least one fastening element for fastening the primary optic within a motor vehicle.
Teba teaches at least one of the first injection molded photometrical component and the second injection molded photometrical component comprises at least one fastening element [4.2,4.4] for fastening the primary optic (see middle of page 5, bottom of page 6, and top of page 7, and Figure 4) within a motor vehicle (see top of page 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one of the first injection molded photometrical component and the second injection molded photometrical component of Angelini et al. to include at least one fastening element for fastening the primary optic within a motor vehicle as taught by Teba.  One would have been motivated to do so in order to engage with a support for mounting the primary optic in an environment of use (see Teba middle of page 5).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Angelini et al. (WO 2004032250).
With regards to Claim 6, Angelini et al. discloses the primary optic as discussed above with regards to Claim 1.
Angelini et al. does not disclose a largest thickness of each of the first injection molded photometrical components and the second injection molded photometrical component, which are measured along a path of the light emitted by the light source through first injection molded photometrical component and the second injection molded photometrical component, is within the range of 1 mm to 4 mm.  However, Angelini et al. does disclose the primary optic formed of the first and second injection molded photometrical components is formed to allow for a freedom of design (see Angelini et al. page 2 lines 2-7), and one of ordinary skill in the art would be able to adjust a relative dimension size of the primary optic of Angelini such that a largest thickness of each of the first injection molded photometrical components and the second injection molded photometrical component, which are measured along a path of the light emitted by the light source through first injection molded photometrical component and the second injection molded photometrical component, is within the range of 1 mm to 4 mm.  Therefore, one of ordinary skill in the art would be able to form the primary optic such that a largest thickness of each of the first injection molded photometrical components and the second injection molded photometrical component, which are measured along a path of the light emitted by the light source through first injection molded photometrical component and the second injection molded photometrical component, is within the range of 1 mm to 4 mm, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dimensions of the first injection molded photometrical component and the second injection molded photometrical component of Angelini et al. to include a largest thickness of each of the first injection molded photometrical components and the second injection molded photometrical component, which are measured along a path of the light emitted by the light source through first injection molded photometrical component and the second injection molded photometrical component, is within the range of 1 mm to 4 mm.  One would have been motivated to do so in order to allow for a freedom of design of the primary optic (see Angelini et al. page 2 lines 2-7).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hamm et al. (DE 102011003497) in view of Angelini et al. (WO 2004032250).
With regards to Claims 9 and 10, Hamm et al. discloses a motor vehicle having a headlamp, and a headlamp for a motor vehicle (see top of page 2) comprising a primary optic [20] (see middle of page 4).
Hamm et al. does not explicitly disclose the primary optic is the primary optic of Claim 1, whereby the light source is arranged relative to the primary optic so that the light emitted by the light source is consecutively received by the first injection molded photometrical component and the second injection molded photometrical component, whereby the light source is configured to enter the first injection molded photometrical component and exit the second injection molded photometrical component.
Angelini et al. teaches a primary optic as recited in Claim 1 (see the above discussion of the disclosure of Angelini et al. as pertains to the limitations of Claim 1), whereby the light source is arranged relative to the primary optic so that the light emitted by the light source is consecutively received by the first injection molded photometrical component [17a] and the second injection molded photometrical component [17b], whereby the light source is configured to enter the first injection molded photometrical component and exit the second injection molded photometrical component (see page 4 lines 25-28 and page 5 lines 1-3 and Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the primary optic of Hamm et al. to include a primary optic as recited in Claim 1, whereby the light source is arranged relative to the primary optic so that the light emitted by the light source is consecutively received by the first injection molded photometrical component and the second injection molded photometrical component , whereby the light source is configured to enter the first injection molded photometrical component and exit the second injection molded photometrical component, as taught by Angelini et al.  One would have been motivated to do so in order to allow for a variety of designs, allowing a design of the primary optic to be suited for an application of use (see Angelini et al. page 2 lines 2-7).

Response to Arguments
Applicant's arguments filed 6/7/2022 have been fully considered but they are not persuasive.
With regards to the applicant’s argument that Moon and Teba, alone or in combination, do not disclose the amended Claims, particularly a first injection molded photometrical component coupled to a second injection molded photometrical component, wherein the first component is arranged to receive light emitted from a light source before the second component, and the second component is at least partially enclosed by the first component, the examiner directs the applicant to the above rejection of Claim 1.  Particularly, Angelini et al. discloses a primary optic for a headlamp of a motor vehicle, the primary optic comprising: a first injection molded photometrical component [17a] coupled to a second injection molded photometrical component [17b], such that the primary optic is a multi-component injection molding (see Angelini et al. page 5 lines 16-20, page 6 lines 26-28, and page 7 lines 1-16 and Figure 2), whereby the first injection molded photometrical component [17a] is arranged to receive light emitted by a light source before the second injection molded photometrical component [17b] receives light emitted by the light source (see Angelini et al. page 4 lines 25-28 and Figure 2; the light entry surface [7] receives light within the first injection molded photometrical component [17a] prior to the second injection molded photometrical component receiving light), wherein the first injection molded photometrical component [17a] at least partially encloses the second injection molded photometrical component [17b] (see Angelini et al. Figure 2).  Therefore, Angelini et al. does substantially disclose at least these limitations of amended Claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761. The examiner can normally be reached M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875